Order entered June 18, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00447-CR

                          EX PARTE DONTE TAYLOR

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-02294-2021

                                       ORDER

      The Court has filed appellant’s notice of appeal from the trial court’s order

denying relief on his pretrial application for writ of habeas corpus seeking a

reduction on his bond. This is an accelerated appeal and is governed by Texas Rule

of Appellate Procedure 31.

      We ORDER the trial court to prepare a certification of appellant’s right to

appeal and to file it with the clerk’s record.

      We ORDER the C o l l i n County District Clerk to file the clerk’s record

by July 2, 2021. We ORDER that the clerk’s record contain copies of the charging

instrument, any documents related to bond conditions or bond proceedings, the
application for writ of habeas corpus, any response to the writ application filed by

the State, any other documents related to the writ application, the trial court’s order

ruling on the writ application, any findings of fact on the writ application that the

trial court has entered, the certification of appellant’s right to appeal, and any other

documents filed with the clerk that the parties request.

         We ORDER the court reporter to file, by July 2, 2021, either the reporter’s

record of the hearing on the writ application or written verification that no hearing

was conducted.

         We ORDER appellant’s brief filed by July 23, 2021. We ORDER the State

to file its brief by August 13, 2021. If appellant desires to file a reply brief, it must

be filed within ten days after the filing of the State’s brief. After the record and

briefs are filed, the Court will notify the parties by letter of the submission date and

panel.

         We DIRECT the Clerk to send copies of this order to the Honorable Andrea

Thompson, Presiding Judge, 416th Judicial District Court; Destiny M. Moses,

official court reporter, 416th Judicial District Court; Lynne Finley, Collin County

District Clerk; and counsel for all parties.


                                                 /s/   DENNISE GARCIA
                                                       JUSTICE




                                           –2–